Citation Nr: 0938940	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-39 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss.  

2.  Entitlement to service connection for residuals of a 
perforated tympanic membrane.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.  

This appeal arises from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In September 2009, the Veteran's bilateral hearing loss 
produced level IX hearing in the right ear and level X 
hearing in the left ear.  

2.  Service treatment records do not document perforation of 
the tympanic membrane in service.  

3.  There is no competent medical evidence which links the 
current diagnosis of a perforated tympanic membrane to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but not 
greater, for bilateral hearing loss have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2009).  

2.  The criteria for service connection for residuals of a 
perforated tympanic membrane have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed his claims for service connection for 
hearing loss and residuals of a perforated tympanic membrane 
in December 2007.  The RO sent him a letter in January 2008 
informing him of the evidence necessary to support his 
claims, what was needed from the Veteran, how VA could help 
him with his claims, and how VA determined disability ratings 
and effective dates.  He was kept apprised of the status of 
his claim by letters dated in March 2008 and July 2008.  

There has been some confusion as to the location of the 
Veteran's service treatment records.  Envelopes in the claims 
folder indicate VA received the Veteran's service treatment 
records, including entrance and separation examination 
reports in April 1947.  A subsequent request to the National 
Personnel Records Center (NPRC) in March 2008 resulted in the 
NPRC concluding that the Veteran's records were destroyed in 
the fire since none were found at that location.  That 
conclusion was clearly erroneous.  

The Veteran's service treatment records, VA records of 
treatment at West Palm Beach and private medical records were 
obtained or submitted and are in the claims folder.  No other 
relevant evidence has been identified by the Veteran.  In 
July 2008 the Veteran stated he had no additional evidence to 
submit.  

The Veteran was examined by VA and an audiological evaluation 
has been conducted.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  



Initial Rating for Bilateral Hearing Loss

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a) (2009).  

Puretone threshold averages as used in Tables VI and VIa, are 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2009).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2009).  

Service connection for bilateral hearing loss was granted by 
the RO in an April 2008 rating decision.  A 20 percent rating 
was assigned.  The Veteran contends his bilateral hearing 
loss is more severe and a higher rating should be assigned.  

In reviewing the claims folder the Board found only one 
audiological evaluation which is adequate for rating 
purposes.  The regulations require that an evaluation of 
hearing impairment include a controlled speech discrimination 
test, specifically a Maryland CNC, and puretone audiometry 
testing which to be complete must include puretone thresholds 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles 
per second: to evaluate the degree of disability for 
bilateral service-connected defective hearing.  The only 
audiometric evaluation which includes all the required data 
is the April 2008 VA audiological evaluation.  

On the VA audiological evaluation in April 2008, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
100
95
100
LEFT
55
95
105
105

Puretone threshold averages were 85 decibels on the right and 
90 on the left.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 72 
percent in the left ear on the Maryland CNC test.

The Veteran's service-connected bilateral hearing loss was 
manifested by auditory acuity levels of IV in the right ear 
and VII in the left ear.  38 C.F.R. § 3.85, Table VI (2009).  
When those results are charted on 38 C.F.R. § 4.85, Table VII 
they result in a 20 percent rating.  

The Board also considered whether the Veteran's patterns of 
hearing loss met the criteria set out at 38 C.F.R. § 4.86 for 
exceptional patterns.  Section (a) is not applicable to the 
right ear hearing loss as each of the four specified 
frequencies in the right ear is not 55 decibels or more.  At 
1000 the decibels were measured as only 45.  Section (a) is 
however, applicable to the left ear hearing loss, as each of 
the four specified frequencies in the left ear is 55 decibels 
or more.  When the Board determined the Roman numeral 
designation for hearing impairment from Table VIa, that 
resulted in a higher Roman Numeral designation of the left 
ear of VIII.  When Roman Numeral VIII of the poorer left ear 
and Roman Numeral IV of the better right ear are plotted on 
Table VII, they still result in a 20 percent rating for the 
Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85, 
Table VII (2009).  

Section (b) of 38 C.F.R. § 4.86 is not applicable claim as 
the puretone threshold in each ear is not 30 decibels are 
less at 1000 Hertz.  

However, the Veteran submitted results of a September 2009 
audiological evaluation treatment purposes.  The VA 
audiologist compared the results to those of 2008 with the 
2009 results and stated they revealed a small decrease most 
noticeable in the high frequency range.  Those decreases 
resulted in puretone thresholds at each of the four 
frequencies of 55 decibels or more.  Those findings meet the 
criteria for application of 38 C.F.R. § 4.86 (a).  When the 
Roman Numeral designations are plotted based on the puretone 
threshold averages alone as provided by Table VIA that 
results in Roman Numeral designations of IX in the right ear 
and X in the left ear, which when plotted on Table VII 
results in a 70 percent rating for bilateral hearing loss.  
The Board has concluded that the evidence supports a higher 
initial rating to 70 percent for bilateral hearing loss.  

While the United States Court of Appeals for Veterans Claims 
(Court) has previously noted that the assignment of 
disability ratings for hearing impairment is to be derived by 
the mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered (Lendenmann v. Principi, 3 Vet. App. 345 
(1992)), the Court recently held in Martinak v. Nicholson, 21 
Vet. App. 447 (2007) that audiologists must describe the 
effects on occupational functioning and daily activities so 
that it can be determined if an extra-schedular evaluation 
may be assigned.  The Court pointed out that, unlike the 
rating schedule for hearing loss, the extra-schedular 
provisions do not rely exclusively on objective test results 
to determine if referral is warranted. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2009).  

On his application for VA benefits in December 2007, the 
Veteran indicated he had been employed from 1946 to 1983 as a 
retail manager.  The Veteran has been retired for many years.  
In November 2007 a VA audiologist noted the Veteran's hearing 
loss was sufficient to hamper communication with health care 
providers in both ears.  His hearing loss was sufficient to 
require the use of hearing aids.  September 2008 VA records 
noted the Veteran had been using hearing aids for five years.  
Thus, while there has been compliance with Martinak, there is 
no evidence of record that indicates his hearing loss has 
resulted in any hospitalization or marked interference with 
employment.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Board was 
instructed that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This requires a comparison 
between the level of severity and symptomatology of the 
claimant's service connected disability with the criteria 
found in the rating schedule for that disability.  The 
Veteran has not identified any symptoms not contemplated in 
the rating schedule.  Referral for consideration of an 
extraschedular rating is not required.  

In summary, the Board finds that a rating of 70 percent, but 
not higher, for bilateral hearing loss is supported by the 
evidence of record.  


Service Connection for Residuals of a Perforated Tympanic 
Membrane

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service enlistment examination in June 1943 found no 
disorders of the ears.  In August 1945 service treatment 
records indicate the Veteran was seen in the ear, nose and 
throat clinic complaining of ear pain.  No pathology was 
found.  At service separation in February 1946 no abnormality 
of the ears was noted.  

An audiological evaluation from the Bethesda Center for 
Speech and Hearing in June 2002 indicates tympanometry 
revealed normal tympanic membranes.  

January 2004 VA treatment records included an otoscope 
examination of the ears which found his tympanic membranes 
were intact.  There was no evidence of active pathology.  

VA November 2007 treatment records reveal the Veteran's left 
tympanic membrane had a mottled appearance.  The Veteran 
reported that ear was perforated in service.  A left tympanic 
membrane perforation was diagnosed.  

In April 2008, a VA audiologist observed the ear drums on 
either side were unremarkable.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

While there is evidence of a current diagnosis of a 
perforated tympanic membrane, which meets element number one, 
the evidence does not include either competent medical 
evidence of in service incurrence of a perforated tympanic 
membrane or medical evidence of a nexus between any 
perforation in service and the current diagnosis.  

The Board considered the Veteran's statement that he 
perforated his tympanic membrane in service.  While a lay 
person is competent to report or describe symptoms which are 
observable.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, based on all of the foregoing, the Board finds 
that service connection for residuals of a perforated 
tympanic membrane is not warranted.  


ORDER

An initial 70 percent rating, but not greater, for bilateral 
hearing loss is granted, subject to the regulations governing 
the award of monetary benefits.  

Service connection for residuals of a perforated tympanic 
membrane is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


